t c summary opinion united_states tax_court charles levine preston petitioner v commissioner of internal revenue respondent docket no 4582-04s filed date charles levine preston pro_se willard n timm jr for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year a sec_6651 addition_to_tax of dollar_figure and a sec_6654 addition_to_tax of dollar_figure at trial respondent reduced the deficiency to dollar_figure and the additions to tax to dollar_figure and dollar_figure respectively petitioner does not dispute the deficiency the issues for decision are whether the statute_of_limitations under sec_6501 bars respondent from assessing petitioner’s liabilities and if respondent is not barred whether petitioner is liable for the additions to tax some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioner’s legal residence at the time the petition was filed was riverdale georgia petitioner did not file his federal tax_return until date he had not previously requested an extension of time to file nor had he made any estimated payments toward his tax_liability respondent recorded the receipt of petitioner’s federal tax_return on date however respondent had on date already issued a notice_of_deficiency based on a substitute for return filed on date by respondent the substitute for return 2the stipulation of facts states that petitioner filed his tax_return on date and the tax_return was entered into the irs database on date allowed no deductions or exemptions therefore the notice_of_deficiency reflected a much larger tax_liability than that agreed to by respondent at trial when petitioner met with the appeals officer the appeals officer accepted the computations petitioner listed on his late-filed return and reduced the deficiency to the above amount petitioner has worked as a firefighter for years since at least he has been employed as such by the city of college park georgia petitioner reported wages of dollar_figure from the city on his late-filed federal_income_tax return however petitioner did not include income of dollar_figure from a qualified_pension plan the international city management association retirement corp trust icma retirement trust early distribution in petitioner withdrew dollar_figure from the icma retirement trust for payment of medical_expenses for his wife in excess of those covered by his health insurance petitioner did not include the distribution from the icma retirement trust as income on his tax_return petitioner bears the burden of proving he is not liable for the deficiency at trial petitioner did not challenge the 3respondent conceded that petitioner is not liable for the sec_72 additional tax for early withdrawal on this distribution 4generally the determinations of the commissioner in a notice_of_deficiency are presumed correct and this presumption continued determination that the early icma retirement trust distribution was income petitioner referred to a number of internal_revenue_code sections and legal conclusions during his testimony but his primary contention is that respondent is barred by the statute_of_limitations on assessment for his tax_year generally the commissioner is allowed years after a return is filed to issue a notice_of_deficiency sec_6501 petitioner contends that because respondent issued the notice_of_deficiency in the 3-year period of limitations bars assessment and collection against him the court disagrees with this argument the filing of petitioner’s federal_income_tax return is the event that commences the 3-year period of limitations sec_6501 petitioner filed his federal_income_tax return on date respondent issued the notice_of_deficiency to petitioner for the tax_year on date that is well within the period of continued places the burden on the taxpayer to show that the determinations are incorrect rule a 503_us_79 290_us_111 sec_7491 under certain circumstances alters the burden_of_proof with respect to a taxpayer’s liability for taxes in court proceedings arising in connection with examinations commencing after date although this examination commenced after date the issue does not fall within the scope of sec_7491 petitioner therefore bears the burden_of_proof 5the fact that respondent based his notice_of_deficiency on a substitute for return that was filed on date is immaterial had petitioner never filed his federal tax continued limitations therefore respondent is not barred from assessment and collection of the tax against petitioner in the absence of a challenge to the determined deficiency petitioner is therefore liable for the tax of dollar_figure respondent determined a sec_6651 addition_to_tax against petitioner a taxpayer is subject_to an addition_to_tax for failure_to_file a timely return unless he can establish that such failure is due to reasonable_cause and not due to willful neglect sec_6651 willful neglect is defined as a conscious intentional failure or reckless indifference 469_us_241 petitioner was required to file a timely federal_income_tax return for see sec_6012 petitioner filed his federal_income_tax return almost years late when asked at trial why he did not file timely petitioner responded i made an error let’s put it that way i did not get the paperwork to the tax preparer on time and i during that part of during that year some things were going on and i just made a mistake it was my fault it continued return the 3-year period of limitations would not have commenced and the notice_of_deficiency could have been issued at any time sec_6501 6respondent has met his burden of production with respect to the addition_to_tax and petitioner has the burden of proving that he is not liable for the addition see sec_7491 116_tc_438 didn’t get turned in although petitioner may have had numerous concerns or problems simply neglecting or forgetting to file his federal tax_return does not amount to reasonable_cause see sec_6651 united_states v boyle supra pincite respondent is therefore sustained on this issue respondent also determined a sec_6654 addition_to_tax against petitioner a taxpayer is subject_to this addition_to_tax in the case of any underpayment of estimated_tax by an individual sec_6654 subject_to certain statutory exceptions the addition_to_tax is automatically applied if the amounts of withholding and estimated_tax payments do not equal statutorily designated amounts 99_tc_202 the statute however provides an exception to this automatic imposition where the preceding_taxable_year wa sec_12 months the taxpayer did not have any liability for tax for such year and the taxpayer was a citizen or resident_of_the_united_states throughout the preceding_taxable_year sec_6654 petitioner is a u s citizen and had no income_tax_liability for the taxable_year petitioner’s liability for the taxable_year was not due to insufficient withholdings by his employers as respondent alleges but due solely to the tax due on a one-time early withdrawal from his retirement fund petitioner falls within the stated exception in sec_6654 and is therefore not liable for the sec_6654 addition_to_tax the court has considered all other arguments advanced by the parties and to the extent such arguments have not been specifically addressed the court concludes they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent for the deficiency and the sec_6651 addition_to_tax and for petitioner for the sec_6654 addition_to_tax
